Appeal from a judgment of the Supreme Court (O’Shea, J.), entered September 17, 2008 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
In 1986, petitioner was convicted of manslaughter in the first degree and sentenced to SVs to 25 years in prison. In June 2007, he made his eighth appearance before the Board of Parole seeking parole release. At the conclusion of the hearing, the Board denied his request and ordered him held an additional 24 months. Petitioner took an administrative appeal and, when he did not receive a timely response, he commenced this CPLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has advised this Court that petitioner reappeared before the Board in February 2009 and his request for parole release was again denied. In view of this, the appeal is dismissed as moot (see Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 465 [2008], lv denied 11 NY3d 711 [2008]).
Cardona, P.J., Spain, Kane, Malone Jr. and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.